After a continuance, the opinion of the Court was drawn up by
Weston C. J.
The plaintiff is entitled to recover, as upon a quantum meruit, unless there was a special agreement, which precludes his claim. Upon this point, we are of opinion with the Judge below, that the evidence of such an agreement is too vague, to justify the rejection of the award upon this ground. The plaintiff was to forfeit his wages, if he left the defendant’s employment, and worked for other persons in the neighborhood at shoemaking, within the time limited, in virtue of his reserved right to do so, for a reason not communicated to the witness, and of which we have no evidence. He might have left for other reasons.
There is evidence, that the defendant had conceived a violent hatred against the plaintiff If this was before he left, it must have rendered his further continuance in the defendant’s service very uncomfortable. How far the judgment of the referee was influenced by this consideration, does not appear. If he had any justifiable cause for leaving, he was entitled to a fair, if not a full compensation for what he had done.

Exceptions overruled.